DETAILED ACTION

1. The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


2. Applicant's preliminary amendment filed on 05/22/2019 is acknowledged.
Claims 8-10, 20-24 and 26-27 are pending. 


3. Claim 26 is objected to because of the following informality: an apparently missing word “diabetes” in the phrase “at risk for [diabetes] mellitus.”  An appropriate correction is required.



4. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5. Claims 8-10, 20-24 and 26-27 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.



(ii) Claim 20 is indefinite in the recitation of a method step of determining levels of C-peptide as an indicator of effectiveness of the treatment, because the relationship between the levels of C-peptide and the effectiveness of the treatment is not defined.

(vii) Claims 20-22 are indefinite because of the inconsistency between the recitations of effectiveness of the “treatment” in claim 20 and effectiveness of the “composition” in claims 21 and 22, because “treatment” encompasses variables such as dosing schedule in addition to the identity of the composition being administered.  

(vi) Claim 21 is indefinite in the recitation of “maintenance of C-peptide production,” because it is unclear whether a specific rate of production, or any non-zero rate of production, would be indicative of the effectiveness of the composition.

(v) Claims 21 and 22 are indefinite in the recitation of "a standard,” because the standard is not specified.

(iii) Claims 21, 23 and 24 are indefinite in the recitation of C-peptide “production,” because the recitation lacks proper antecedent basis in, and is incompatible with, claim 20, which is directed to determining the levels of the C-peptide rather than its production.  Likewise, the Examples in the specification disclose measuring the levels rather than the rates of production of C-peptide.



(ix) Claim 22 is indefinite in the recitation of “reduction in the use of insulin” as an indicator of effectiveness of the composition, because it is unclear how the use of insulin, affected by factors such as compliance and availability, is related to effectiveness of the composition.

(viii) Claims 23 and 24 are indefinite in the recitation of a “delayed” C-peptide production in the absence of a specified method for calculating the delay.  There is no a priori reason to presume that the change in C-peptide levels over time is always linear, and thus the “delay” will be different at different production levels.  Therefore, in the absence of a specified level at which the time points are to be compared, or some other defined procedure for ascertaining the delay, the skilled artisan cannot be reasonably apprised of the scope of the claims.

(x) Claims 26 and 27 are indefinite in reciting outcomes of the method as method steps.  A person of ordinary skill in the art would reasonably interpret the claims as reciting a method which comprises a step of administering the recited composition, and further comprises a step of preventing/delaying the onset of diabetes, which appears to be inconsistent with the context of the claims.

(xi) Claims 9-10 and 21-24 are indefinite because they encompass the indefinite limitations of the claims on which they depend.

In view of the above, a person of ordinary skill in the art cannot unequivocally interpret the metes and bounds of the claim so as to understand how to avoid infringement.  Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.


6. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


7. Claims 8-10, 20-24 and 26-27 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  

The inventor is not in possession of the claimed method, because the inventor is not in possession of a generically recited “fusion protein composition comprising a T-cell co-stimulation antagonist.”

The recited genus of “antagonists” is defined solely by their function, the only structural limitation being that it is part of a fusion protein, i.e. a polypeptide.  Such antagonists may be based on natural costimulatory molecules, or they may be artificial polypeptides unrelated in sequence to any known protein. 

To satisfy the written description requirement, the specification must describe the genus of amino acid sequences of T-cell co-stimulation antagonists in sufficient detail so that one skilled in the art could reasonably conclude that the inventor had possession of the claimed invention.  “[T]he written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between rd column [emphasis added].  “A sufficient description of a genus […] requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can “visualize or recognize” the members of the genus” (AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d at 1297 (Fed. Cir. 2014), reiterating Eli Lilly, 119 F.3d at 1568-69) [emphasis added].

The specification exemplifies a T-cell co-stimulation antagonist as a fusion of the extracellular domain of CTLA4 with an Fc portion of an immunoglobulin, known as abatacept, but does not appear to disclose or describe the structures of any other antagonists.  Neither does it appear to describe a correlation between an amino acid sequence of a polypeptide and its ability to antagonize T-cell co-stimulation, nor was such a correlation known in the art.

In the absence of a disclosure in the instant specification of sufficiently detailed, relevant identifying characteristics, such as complete or partial structure, other physical and/or chemical properties, functional characteristics coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics, the skilled artisan cannot envision the variety of contemplated antagonists encompassed by the claims, based upon the disclosure provided in the specification as-filed.  Accordingly, the specification fails to adequately describe the genus of fusion proteins comprising a T-cell co-stimulation antagonist, and so the claims fail to satisfy the written description requirement of the first paragraph (pre-AIA ) of 35 U.S.C. 112.



35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The specification does not provide a sufficient enabling description of a method of treating diabetes mellitus in a subject comprising administering a generically recited “fusion protein composition comprising a T-cell co-stimulation antagonist.”

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized in In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, limited working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to make and use the claimed invention.

The claims encompass agents which have antagonistic effect on the costimulation process in T cells.  Costimulation is a process of integrating multiple signaling pathways from various types of receptors within a T cell, which allows the T cell to get activated upon TCR engagement.  Any agent capable of affecting any of these signaling pathways such that TCR-induced T cell activation is diminished is within the scope of the claims.  T cells include a variety of subtypes with different functions, such as regulatory T cells and γδ T cells, all of which are within the scope of the claims.

The specification does not appear to describe or even mention any T-cell co-stimulation antagonists other than a fusion of the extracellular domain of CTLA4 with an Fc portion of an immunoglobulin, known as abatacept.



These include receptors and ligands such as ICOS/ICOSL, PD-1/PD-L1/PD-L2, TRAF, CD40/CD154, OX40(CD134)/OX40L, CD30/CD30L, 4-1BB(CD137)/CD137L, CD70/CD27, CD2/LFA-3(CD58), GITR/GITRL, LIGHT, HVEM, B7-H3 (CD276), B7x (B7-H4, B7S1), and TL1A/DR3.  In γδ T cells, costimulatory signaling may also be mediated by CD46, JAML, NKG2D, CD5, CD46, and LFA-1.  Signaling through these molecules affects multiple aspects of immunity in different organs and cell types, and in a variety of different ways.  While it may have been suggested that some of these molecules could be promising as potential targets for therapeutic intervention in the future, there does not appear to have been any grounds for predicting if any of them would be useful in practicing the presently claimed methods.

Given the unpredictability, the lack of guidance or direction, the multitude of costimulatory pathways, and the resource-intensive nature and the risks of the relevant experimentation, a skilled artisan would reasonably conclude that such experimentation would be unnecessarily, and improperly, extensive and undue.



9. Claims 8-10, 20-24 and 26-27 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating Type 1 diabetes mellitus, does not reasonably provide enablement for a method of treating generically recited “diabetes mellitus.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  

In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, limited working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.

It was known in the art at the time the invention was made that the genus of diseases known as “diabetes mellitus” encompasses at least Type 1, Type 2, congenital, gestational, cystic fibrosis-related, and steroid-induced diabetes.  While these diseases have some common clinical manifestations, they are unrelated in their etiology, pathophysiology or molecular and cellular mechanisms.  For example, the pathogenesis of Type 2 diabetes mellitus (reviewed e.g. by Moon et al. 2011; Leibowitz et al. 2011; Wei et al. 2011) involves molecular pathways which are distinct from those involved in Type 1 diabetes.  Based on this knowledge, a skilled artisan would not have expected all of these diseases to be amenable to the same treatment modalities.

The specification does not appear to provide any direction, guidance or working examples related to treatment of any diabetic diseases other than Type 1 diabetes, thus leaving the entire scope of experimentation required to develop methods of treating other diabetic diseases to those skilled in the art.  Given the resource-intensive nature and the inherent risks of the required experimentation, a skilled artisan would reasonably conclude that it would be unnecessarily, and improperly, extensive and undue.



10. Claims 9 and 10 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain 

The specification does not provide a sufficient enabling description of a method of treating diabetes mellitus by administering a fusion protein composition comprising a T-cell co-stimulation antagonist and a portion of an immunoglobulin molecule in combination with IFA (Incomplete Freund's Adjuvant) or Montanide ISA (Incomplete Seppic Adjuvant).  

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized in In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, limited working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to make and use the claimed invention.

The claims are directed to a method of treating diabetes mellitus in a subject comprising administering an effective amount of a fusion protein composition comprising a T-cell co-stimulation antagonist and a portion of an immunoglobulin molecule (claim 8), and the specification exemplifies the fusion protein as abatacept, a CTLA4-Fc fusion [0027].  The specification further discloses that “Abatacept selectively binds to CD80 and CD86, thereby blocking the interaction with CD28 and interfering with T-cell activation” [0030].  Thus, therapeutic effect of the fusion protein relies on its ability to bind costimulatory molecules, thereby preventing their interaction with the cognate receptors.



Based on the above, an ordinary artisan would readily recognize that administering a fusion protein such as abatacept in a composition comprising an adjuvant would lead to development of an antibody response against CTLA4 and Fc portion of immunoglobulin which constitute the fusion protein.  The composition would also induce cell-mediated immunity against cell expressing CTLA4 and Fc epitopes.  An ordinary artisan would further recognize that antibodies against the fusion protein would neutralize its therapeutic properties, and the cell-mediated immunity would attack endogenous cells expressing CTLA4 or immunoglobulins.  Accordingly, an ordinary artisan would recognize that administration of the recited fusion protein in combination with an oil-in-water emulsion possessing adjuvant properties would be at best therapeutically ineffective, and likely harmful to the patient.  Given the absence of expectation of success and significant risks to human health, an ordinary artisan would conclude that any experimentation in practicing the claimed method would be not only unnecessary, but also undue and improper. 



35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The specification does not provide a sufficient enabling description of a method of “preventing” or “delaying” the onset of diabetes mellitus in a subject at risk for diabetes mellitus.

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized in In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, limited working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to make and use the claimed invention.

The claims are directed to a method of preventing or delaying the onset of diabetes mellitus in an unspecified “subject,” thereby including human subjects. 

The specification reviews that in 1995, Lenschow and coworkers showed that costimulatory blockade with both an anti B7-2 monoclonal antibody and a CTLA4-immunoglobulin fusion protein prevented diabetes in the NOD mice model when administered prior to 10 weeks of age [0031].  The specification further teaches that Type 1 diabetes may be prevented administering a CTLA4 molecule in subjects at risk of progression to autoimmune Type 1 diabetes, who may be selected based on the presence of autoantibodies to GAD65, ICA512, and/or insulin [0035].  The Examples describe a clinical trial of abatacept, a CTLA4-Ig fusion protein, in patients diagnosed with Type 1 diabetes within the preceding 100 days [0071].  There does not appear to specifically directed to preventing or delaying rather than treating diabetes.

According to MPEP 2164.05(a), specification must be enabling as of the filing date, which is 06/26/2012 in the present case.  “If individuals of skill in the art state that a particular invention is not possible years after the filing date, that would be evidence that the disclosed invention was not possible at the time of filing.” In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513-14 (Fed. Cir. 1993).

In the present case, the state of the art seven years after the filing date of the present invention is described as follows:

“Clinical and preclinical studies have suggested strategies to prevent the diagnosis of type 1 diabetes in people at risk, but the outcomes of previous clinical trials have not met their primary endpoints of disease prevention or delay.  The results from the TN-10 teplizumab prevention trial show that the diagnosis of type 1 diabetes can be delayed by treatment with a FcR non-binding monoclonal antibody to CD3 in people at high risk for disease.  This Series paper discusses how this clinical achievement raises new questions about for whom, and when, immunological strategies might be developed to prevent type 1 diabetes, and how to achieve this goal.” Dayan et al. (2019).

“Despite decades of research and clinical trials, no treatment exists yet to prevent or cure T1D.  A recent prevention trial using the anti-CD3 antibody teplizumab in individuals at a high risk of developing T1D has provided the first piece of evidence that a safe and transient intervention may be able to delay disease.”  Gaglia et al. (2019).  “[T]he latest clinical data are encouraging and exemplify how a basic discovery can, decades later and with much perseverance, become a promising therapeutic candidate.” (Id).





12.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --	
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

13. Claims 26 and 27 are rejected under 35 U.S.C. 102(b) as being anticipated by Lenschow et al. (1995; cited on IDS; see entire document).

Lenschow teaches that treatment of NOD mice with CTLA4Ig prevents the development of diabetes (e.g. p. 1147), thereby anticipating claims 26 and 27.


14. Claims 20-24 are rejected under 35 U.S.C. 102(a) as being anticipated by Orban et al. (2011; cited on IDS; see entire document).

Orban teaches a clinical trial of abatacept, a CTLA4Ig fusion protein, in treatment of Type 1 diabetes mellitus.  The trial comprised measuring the levels of C-peptide and HbA1c in blood samples from the subjects, and recording insulin use over time (pp. 142-143).  Since Orban teaches administration of an the same agent to the same patient population as recited in instant claims, all outcomes are inherently the same, including those recited in claims 21-24.


15. Claims 8 and 20-24 are rejected under 35 U.S.C. 102(b) as being anticipated by Larsen et al. (US 7,304,033; cited on IDS; see entire document).

Larsen teaches and claims a method of treating Type 1 diabetes by inhibiting islet cell transplant rejection, comprising administering to the subject an effective amount of a CTLA4Ig fusion protein (e.g. claims 1, 2, and 11-14).  Since the instant claims recite a method which “comprises” administering a fusion protein composition, the method encompasses administration of CTLA4Ig in combination with any other treatment, including islet cell transplantation.  Larsen further teaches that CTLA4Ig can be administered in a composition with carriers such as oil/water emulsion (e.g. column 22, line 31 – column 23, line 4). 

Larsen further teaches that CTLA4Ig inhibits T cell function but does not cause T cell depletion, and as such can be used to treat immune system diseases mediated by T cell interaction with B7-positive cells, autoimmune diseases, such as type 1 diabetes (e.g. column 11, line 59 – column 12 line 3; column 23 line 62 – column 24 line 5; and column 8 line 39 – column 9 line 23).  A person of skill in the art would readily understands that these teachings do not include methods involving cell transplantation.  Accordingly, Larsen’s teachings anticipate claims 8 and 20-24.


16.  Claims 20-24 are rejected under 35 U.S.C. 102(b) as being anticipated by Weber et al., (US 7,041,634; cited on IDS; see entire document).

Weber teaches a method of treating diabetes comprising administering CTLA4Ig to the subject (e.g. the Abstract).  Weber further teaches evaluating the progress of treatment by determining levels of C-peptide in blood samples (e.g. column 38, lines 1-30).  Since Weber teaches administration of an the same agent to the same patient .


17. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 


18. Claims 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8735359 (cited on IDS).

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of the ‘359 Patent, which are directed to a method of treating diabetes mellitus comprising administering to the subject a CTLA4 fusion protein such as abatacept in an oil-based carrier such as IFA or Montanide ISA.


19. Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10233242.

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the claims of the ‘242 Patent.

Claim 1 of the ‘242 Patent is directed to a method of treating type 1 diabetes mellitus in a subject comprising administering a fusion protein composition which comprises a fusion protein and an oil-based carrier, wherein the fusion protein comprises the extracellular domain of CTLA4 and a portion of an immunoglobulin molecule, and wherein the oil-based carrier is a water-in-oil emulsion.

Although instant claim 8 differs in reciting an oil-in-water emulsion, it was routine in the art to optimize the delivery of the therapeutic agents by testing a variety of carriers, and it would have been obvious to test an oil-in-water emulsion in view of the 


20. The following is noted regarding potential provisional nonstatutory double patenting issues in relation to copending application USSN 16/800903, published as US 20200268883:

Claims 22-31 and 38-39 of the ‘903 application are directed to a method of treating diabetes mellitus comprising administering preproinsulin to the subject, and further comprising administering CTLA4 fusion protein (claim 22), in particular abatacept (claim 23).

Claims 32-37 of the ‘903 application recite administering preproinsulin in an oil based carrier (claim 32), wherein the oil based carrier comprises IFA or Montanide ISA (claim 37).  Claims 32-37 depend on claim 20, which recites administering preproinsulin but does not recite administering CTLA4 fusion protein.  Accordingly, the copending claims of the ‘903 application neither anticipate nor make obvious the presently claimed invention.


21. Conclusion: no claim is allowed.


22. The following prior art is cited of record but not presently relied upon:
Willimas et al. (US 20140134152) teach and claim a method of monitoring the effectiveness of treatment of type 1 diabetes by measuring the circulating C-peptide levels following each administration of the therapeutic agent (e.g. claim 30). 



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644